UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

JENNIFER P.,

                                       Plaintiff,
       vs.                                                          6:18-cv-0026
                                                                    (MAD)
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                              Defendant.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

JENNIFER P.
Plaintiff Pro Se

SOCIAL SECURITY ADMINISTRATION                       KATHRYN S. POLLACK, ESQ.
Office of General Counsel
26 Federal Plaza, Room 3904
New York, New York 10278
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       On January 22, 2015, Plaintiff filed an application for disability insurance benefits

("DIB"), and supplemental security income ("SSI"), alleging disability beginning July 1, 2012.

See Administrative Record ("R.") at 18. On March 6, 2015, Plaintiff's claim was initially denied,

and after a hearing, the claim was denied by an Administrative Law Judge ("ALJ") on March 1,

2017. See id. at 32, 75. The Social Security Administration ("SSA") Appeals Council denied

Plaintiff's request for review on November 3, 2017. See id. at 1.

       Plaintiff has appealed the SSA's decision to this Court. See Dkt. Nos. 1, 15. For the

following reasons, Plaintiff's appeal is denied.
                                       II. BACKGROUND

A.     Plaintiff's Medical History

       1. Neck, Spine and Nerve Pain

       In August 2012, Plaintiff had an initial evaluation with physician assistant ("P.A.") Kristi

Bane at Southeastern Pain Management in Alabama. See R. at 246-49. At that visit, Plaintiff

reported that she had sharp pain, numbness, and tingling in her hands, neck, and feet that began

one year prior when she fell and hit her head on concrete. See id. She said that her pain level was

at a "9/10," her pain was relieved with Lortab, and she had received a cervical epidural steroid

injection ("ESI") in the past, which "provided 4-5 months of near complete pain relief." See id.

P.A. Bane examined Plaintiff and diagnosed her with cervical degenerative disk disease and

cervical spondylosis. Id. Plaintiff received another cervical ESI which helped with her pain. See

id. at 244-47.

       On December 20, 2013, Plaintiff visited orthopedist Ninos Oda, M.D. at Rome Medical

Practice in New York for new neck pain and tingling in her right hand, although she denied

having any weakness in her hands or dropping any objects. See id. at 297. An MRI conducted on

January 14, 2014 showed multilevel degenerative change and disc protrusions at the C4-C5 and

C6-C7 levels. See id. at 251-53. Additionally, the MRI report noted that there was "probably

little interval change in degree of hypertrophic degenerative change and intervertebral disc

disease" since a prior MRI from March 2013. See id. On January 24, 2014, Plaintiff denied

having any numbness or weakness in her hands, and Dr. Oda referred Plaintiff to a pain clinic and

spinal surgeon to see if she was a good candidate for a spinal block or spinal fusion. See id. at

295-96.




                                                  2
       On January 23, 2015, Plaintiff complained of neck pain at her annual physical

examination with primary care provider Benjamin Sommer, D.O. and informed him that shots had

"help[ed] a lot in the past." See id. at 378-80. Images of Plaintiff's cervical spine taken on

February 9, 2015 revealed multiple degenerative changes and "slight levoconvex scoliosis of the

cervical spine with straightening of cervical lordosis that could be positional or could reflect

muscle spasm." See id. at 255. On February 13, 2015, nurse practitioner ("N.P.") Nancy Furlong

at Rome Memorial Hospital noted that Plaintiff had "very limited range of motion of the head and

neck" and prescribed physical therapy and anti-inflammatory medication. See id. at 293-94. On

March 23, 2015, Plaintiff informed Dr. Sommer that steroids were "help[ing] her neck and lower

back a lot." See id. at 338.

       An MRI of Plaintiff's lumbar and cervical spine from April 2015 shows mild edema at the

C4-C5 level, which was a new development since the January 2014 exam. See id. at 335. The

images show "degenerative spondylosis [that was] slightly worse than on previous exam" and

found "worsened neural foraminal narrowing." See id. By July 2015, Plaintiff reported joint pain

to Dr. Sommer, but told him that she was "trying to get out in the garden and work a lot" and was

avoiding the sun because it exacerbated her symptoms. See id. at 325.

       In August 2015, Plaintiff visited orthopedist Rudolph Buckley, M.D. at the Hamilton

Orthopaedic Surgery and Sports Medicine, who found that she had a full range of motion in her

neck without pain. See id. at 323. Although Dr. Buckley did not observe anything abnormal

about Plaintiff's spine, he reported that Plaintiff had experienced pain to palpation of the spine

around C4-7 and L5. See id. Dr. Buckley referred Plaintiff to a chiropractor and pain

management specialist, at Plaintiff's request. See id. at 321-24.




                                                  3
        Plaintiff saw Dr. Sommer on September 14, 2015 and told him that she was still

experiencing a lot of pain and could not lift her groceries because it hurt her neck and lower back.

See id. at 319. Dr. Sommer prescribed pain medications and referred Plaintiff to a pain

management specialist. See id. at 319-20. At Plaintiff's annual physical on December 21, 2015

she reported "lots of joint pain, neck and shoulders." See id. at 466. However, Dr. Sommer noted

"[a]ll and all . . ., she is doing much better than when I first started seeing her, and seems to be

getter [sic] her life in order." See id.

        On December 23, 2015, Plaintiff visited rheumatologist Martin Morell, M.D. at Arthritis

Specialists who diagnosed her with degenerative disc disease through the neck, rotator cuff

impingement on the right shoulder, and fibromyalgia. See id. at 464-65. Dr. Morell reported that

Plaintiff was "full[y] treated at this point" and there was no evidence of lupus, rheumatoid

arthritis, or other rheumatic issues. See id.

        On February 2, 2016, Plaintiff had a bone density scan which showed normal bone

mineral density in her lumbar spine and very minimal early osteopenia in her left femoral neck.

See id. at 429, 461-63. An MRI on February 20, 2016 indicated that "degenerative disc disease is

present at C4-C5, C5-C6 and C6-C7," but noted that little had changed since April 2015. See id.

at 430-31.

        2. Abdominal Pain

        Plaintiff visited the ER in August 2014, December 2014, and January 2015 for abdominal

pain. See id. at 264-67, 273, 277, 284. On January 6, 2015, Plaintiff saw gastroenterologist

Michael Rosenfeld, M.D. to treat her abdominal pain, nausea, and weight loss. See id. at 286-90.

Plaintiff reported partial relief from taking Zofran and Omeprazole. See id. Sonographic images

of Plaintiff's abdomen did not show any acute findings, although an upper endoscopy and biopsy

                                                   4
revealed chronic appearing gastritis in the body of her stomach. See id. at 254, 286-89. A CT

scan of Plaintiff's abdomen and pelvis showed that Plaintiff may have mild colitis, but nothing

else appeared abnormal. See id. at 284-85. On January 15, 2015, Dr. Rosenfeld diagnosed

Plaintiff with gastritis, gastroduedenitis, and acute esophagitis. See id. at 306. Dr. Rosenfeld also

reported that Plaintiff's motor strength was "grossly intact" and she had "good mobility of all

extremities." See id.

       At a follow up visit with Dr. Rosenfeld on March 19, 2015, Plaintiff reported that the

prescriptions were working and she was no longer in pain. See id. at 307-08. On July 7, 2016,

Dr. Rosenfeld's office noted that Plaintiff was feeling well and her reflux was under control. See

id. at 531-32.

       3. Shoulder Pain

       On May 22, 2014, Plaintiff visited the ER for several injuries following an assault,

including trauma to her chest and left shoulder. See id. at 260-63. Imaging revealed no acute

fracture or dislocation of the shoulder, and no injury to the chest. See id. at 263. By February 13,

2015, Plaintiff had full range of motion of her elbows, wrists, and both shoulders. See id. at 294.

       In December 2015, Dr. Sommer found that Plaintiff had decreased internal rotation in her

right shoulder. See id. at 465. On March 14, 2016, Plaintiff complained of tingling and burning

in her arms, particularly in her right arm, and "a lot of shoulder pain . . . with decreased [range of

motion]." See id. at 487. Dr. Sommer prescribed Plaintiff a low dose of prednisone, noting that it

had worked well for her symptoms in the past. See id. X-rays taken in April 2016 revealed

"some mild degenerative change" in the joints, greater on the left than the right, with some "very

minor osteophytosis" in the left shoulder joint. See id. at 481. Dr. Sommer referred Plaintiff to a

pain management specialist to help with these issues. See id. at 478.

                                                   5
       On July 26, 2016, a new MRI showed "significant degenerative change" and "active

arthropathy" at the AC joint. See id. at 548. Plaintiff complained of chronic shoulder and neck

pain at her administrative hearing on September 6, 2016. See id. at 45.

       4. Knee Pain

       Plaintiff sustained a knee injury in November 2013 from an ATV accident that was healed

by December 20, 2013. See id. at 297, 299.

       In January 2015, Plaintiff complained of pain in her right knee at her annual physical. See

id. at 378. Images of Plaintiff's right knee taken on February 9, 2015 did not reveal a fracture or

dislocation but showed signs of what was possibly an old avulsion fracture or soft tissue

calcification and some degenerative changes. See id. at 256. On February 13, 2015, Plaintiff saw

N.P. Furlong at Rome Medical Practice for her knee pain. See id. at 293. An examination

indicated that Plaintiff had pain with full extension of her knee and flexion beyond 90 degrees,

but the knee was stable with a "negative anterior posterior drawer sign," no effusion, and no

warmth or redness around the knee, and that Plaintiff could ambulate without difficulty. See id. at

293-94. N.P. Furlong prescribed physical therapy and anti-inflammatory medication. See id.

       5. Mental Health

       Plaintiff denied having any psychosocial disorders in August 2012. See id. at 248.

However, on May 22, 2014, Plaintiff reported mild depression to the ER. See id. at 260. On

August 3, 2014, Plaintiff was admitted into the ER for an intentional drug overdose, although the

severity of this incident was "mild." See id. at 264.

       Plaintiff suffers from anxiety, which she treats with Venlafaxine, Xanax, or Zoloft. See id.

at 338, 380, 551. In January 2015, Dr. Sommer reported that he believed Plaintiff's medical

symptoms were "exacerbated by her anxiety which I would classify as PTSD." See id. at 380. In

                                                  6
February 2015, N.P. Furlong noted that Plaintiff was "an anxious female . . . in no acute distress."

See id. at 293. On March 6, 2015, state agency psychological consultant Dr. M. Totin found that

there was insufficient evidence to substantiate the presence of a mental disorder because Plaintiff

had not provided him with enough information about her issues. See id. at 73.

       In March and July 2015, Plaintiff had two checkups with Dr. Sommer for her anxiety. See

id. at 338. By July, Plaintiff was starting to "feel much better from an anxiety/depression

standpoint," and reported having "good friends as well who are helpful." See id. at 325. Dr.

Sommer noted that Plaintiff had seen a clinical social worker three or four times who was "a little

helpful" and Plaintiff's anxiety was "much improved since last visit." See id. at 326. However,

Plaintiff was unable to hold a job, "due to constant vomiting and muscle pain." See id. at 325.

Plaintiff also reported anxiety and depression to Dr. Buckley in August 2015. See id. at 322.

       In March 2016, Plaintiff told Dr. Sommer that she has obsessive compulsive disorder

("OCD"). See id. at 487. This is the first and only mention of OCD in her medical records.

       6. Substance Abuse

       Plaintiff's medical records show that she has a history of substance abuse. See id. at 21.

Although Plaintiff denied any alcohol or illicit drug use in August 2012, on January 23, 2015,

Plaintiff reported at her yearly physical that she is an ex-addict who "abused crystal meth and

opiates" in the past. See id. at 248, 406, 409. Plaintiff uses alcohol occasionally and marijuana

sporadically, and tested positive for cannabis in March 2015. See id. at 303, 322, 331, 338, 443.

       7. Other Medical History

       Finally, Plaintiff's medical records include reports from several hospital visits and about

medical conditions that are not relevant to her SSI and DBI application. See id. at 257-59

(reporting a visit to the ER on January 24, 2014 after a fall); id. at 267-72 (reporting three trips to

                                                   7
the ER in 2014 after Plaintiff was assaulted multiple times by her boyfriend); id. at 327-34

(reporting an ER visit in May 2015 for a laceration after a four-wheeler accident); id. at 409-10

(reporting a visit to a urologist in March 2015 for frequent urinary tract infections and

pyelonephritis); id. at 418, 428 (reporting ovarian cysts); id. at 464 (self-reporting Raynaud's

syndrome to a rheumatologist); id. at 479 (reporting vomiting, diarrhea and abdominal pain after

taking an antibiotic); id. at 504-18 (reporting an ER visit after being bitten by a dog).

B.     Plaintiff's Non-Medical History

       Plaintiff was 37 years old when she began this application. See id. at 70. Plaintiff has

received almost four years of college education, where she studied criminal justice and paralegal

certification. See id. at 67, 210. Plaintiff alleges that her disability began on July 1, 2012, and

she has not engaged in substantial gainful activity since that date. See id. at 20. Prior to her

disability, Plaintiff worked as a waitress, secretary, and cleaner. See id. at 30, 41-42, 198, 211.

       In a function report from May 2014, Plaintiff reported that she throws up daily, has

difficulty sleeping, and has trouble with personal care, cooking, climbing stairs, doing laundry,

kneeling and squatting, focusing, finishing what she starts, remembering things, and handling

stress. See id. at 188-95. Still, Plaintiff stated that she can pay bills, count change, and handle a

savings account. See id. Additionally, Plaintiff socializes with her roommate, visits neighbors,

does not need reminders to take medication or care for herself, and tries to get out of the house

every day. See id. Plaintiff reported that she can stand and walk for an hour on a good day, she

does not have any problems sitting if she changes positions every few hours, and she can follow

written and spoken instructions. See id.




                                                   8
C.   Disability Application




                              9
       On January 22, 2015, Plaintiff filed a Title II application for a period of disability and

DIB, and a Title XVI application for SSI. See id. at 18. In her application, Plaintiff alleged

degenerative disc disease of her cervical spine, multilevel disc bulging, narrowing of the spinal

canal at the C5-C6 and C6-C7 levels, anxiety and depression, disc desiccation mostly in the C5-

C6 and C4-C5 levels, marginal and uncovertebral hypertrophy from the C5-C7 levels, joint pain

in her legs and feet, Raynaud's disease, neuropathy, and inflammation of the esophagus, stomach

and colon. See id. at 70. Plaintiff's claims were initially denied on March 6, 2015 after she failed

to return the function report and work history forms. See id. at 73. Plaintiff filed a written

request for a hearing on April 14, 2015. See id. at 94-95.

       In support of her application, Plaintiff submitted a Medical Source Statement from Dr.

Sommer on September 14, 2015 ("2015 Statement"). See id. at 315-16. The 2015 Statement is a

form with "check marks" expressing Dr. Sommer's findings and recommendations. See id. The

2015 Statement indicated that Plaintiff can sit in an upright position in a straight back chair for

less than four hours a day, lift only five pounds or less, and stand and/or walk for less than four

hours a day without assistance. See id. It also specified that Plaintiff can never climb, balance,

kneel, crouch, crawl, or stoop, and can only occasionally conduct "reaching in all directions"

(including overhead), "handling" (gross manipulation), and "fingering" (fine manipulation). See

id. The 2015 Statement was originally submitted without the final signature page, so Dr. Sommer

resubmitted a complete version on July 24, 2016. See id. at 315-16, 470-73. The final page

indicated that Plaintiff suffered from a degenerative condition, that she was "worse than previous

exam," and that there was "worsening neural [. . . ] narrowing." See id. at 473.

       On September 6, 2016, the SSA held a video hearing before ALJ Julia D. Gibbs. See id. at

37-69. The hearing covered Plaintiff's work history, medical history, family, pain level, and

                                                  10
mental health issues. See id. at 41-60, 63-65. When asked why she was disabled, Plaintiff

testified that she cannot hold her hands out in front of her or type on a keyboard for more than a

minute or two without experiencing a burning sensation. See id. at 45, 58-59. Plaintiff also

discussed problems she was having with her shoulders. See id. At the hearing, a vocational

expert testified that there are some jobs that an individual with Plaintiff's limitations can do, such

as "ticket taker," "office helper," and "laminator." See id. at 66-67. Additionally, the expert

testified that if such a person could not reach in any direction more than occasionally, that person

could still perform the work of a laminator. See id. at 67. The ALJ requested a doctor's opinion

about Plaintiff's "reaching" ability. See id. at 61-63. Thus, on September 16, 2016, Dr. Sommer

submitted a supplemental Medical Source Statement ("2016 Statement"), which stated that "[t]he

degenerative disease of Ms. Pruett's neck and shoulders is permanent and likely progressive." See

id. at 555-56. The 2016 Statement also said that Plaintiff could work on a computer, but "a lot of

paper-work/shuffling might be limiting." See id. at 556.

       On March 1, 2017, the ALJ held that Plaintiff was not disabled. See id. at 32. Plaintiff

appealed to the SSA Appeals Council, who denied Plaintiff's request for review on November 3,

2017. See id. at 1.

D.     Procedural History

       On January 5, 2018, Plaintiff filed a complaint against the Social Security Commissioner

(the "Commissioner") and on October 5, 2018 Plaintiff submitted a motion in support of her

appeal. See Dkt. Nos. 1, 15. Plaintiff does not make any legal arguments in her motion, but

simply restates her medical impairments, reviews her work history, and attaches several medical

records. See Dkt. Nos. 15, 15-1. While most of these records were included in Plaintiff's

application to the SSA, Plaintiff also attached a new report from an MRI of her knee taken on

                                                  11
March 13, 2017. See Dkt. No. 15-1 at 1-2. The new images show small joint effusion, a

meniscus tear with degenerative change, and a small cyst on the tibia. See id. Additionally, the

report indicates that Plaintiff has right knee pain several times a year, swelling, instability, and

difficulty bearing weight. See id. The MRI did not reveal any tears of the ACL, PCL, or

collateral ligament. See id.

       On December 10, 2018, the Commissioner filed its response. See Dkt. No. 19. For the

following reasons, Plaintiff's appeal is denied.

                                         III. DISCUSSION

A.     The ALJ's Decision

       For purposes of both DIB and SSI, a person is disabled when she is unable "to engage in

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months." 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

There is a five-step analysis for evaluating disability claims:

               "In essence, if the Commissioner determines (1) that the claimant is
               not working, (2) that he has a 'severe impairment,' (3) that the
               impairment is not one [listed in Appendix 1 of the regulations] that
               conclusively requires a determination of disability, and (4) that the
               claimant is not capable of continuing in his prior type of work, the
               Commissioner must find him disabled if (5) there is not another
               type of work the claimant can do." The claimant bears the burden
               of proof on the first four steps, while the Social Security
               Administration bears the burden on the last step.

Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003) (quoting Draegert v. Barnhart, 311

F.3d 468, 472 (2d Cir. 2002)).

       At step one of the sequential evaluation, the ALJ found that Plaintiff has not engaged in

substantial gainful activity since July 1, 2012, the date she applied for SSI. See R. at 20. Moving

                                                   12
to step two, the ALJ found that Plaintiff has severe impairments, specifically: degenerative disc

disease of the cervical spine, chronic low back pain, degenerative joint disease of the shoulders,

right rotator cuff impingement, and fibromyalgia. See id. at 21. At the same time, the ALJ found

that Raynaud's disease, substance abuse, gastrointestinal issues, knee pain, and other impairments

have not persisted at a severe level for a continuous 12-month period. See id. at 21, 28. As for

Plaintiff's depression, anxiety, and post-traumatic stress disorder ("PTSD"), the ALJ considered

the four broad areas of mental functioning set out in Appendix 1 of Subpart P of the Disability

Regulations ("Appendix 1") and concluded that these impairments are nonsevere because they

only mildly limit her ability to function in a work setting.1 See id. at 22-23.

       Continuing to step three, the ALJ found that Plaintiff's impairments did not meet the

severity of the listed impairments in Appendix 1.2 See id. at 23. The ALJ considered the

requirements under Section 1.00 for finding a musculoskeletal system disability (which includes

major dysfunction of a joint(s) and disorders of the spine), Section 11.00 for finding a

neurological disability, Section 12.04 for finding a disability due to depression, bipolar, and

related disorders, and Section 12.06 for finding a disability due to anxiety and obsessive-

compulsive disorder. See id. Additionally, the ALJ followed Social Security Ruling 12-2p to

evaluate Plaintiff's fibromyalgia claim. See id. Examining Plaintiff's medical record under these


       1
        The four broad areas of functioning, known as the "Paragraph B criteria," are: (1)
understanding, remembering and applying information, (2) interacting with others; (3)
concentrating, persisting, or maintaining pace, and (4) adapting or managing oneself. See R. at
22-23; 20 C.F.R. § 404, Subpt. P, App. 1.
       2
         If a person's impairment meets the duration requirement and is listed in Appendix 1 or is
equal to a listed impairment, then that person is disabled regardless of their age, education, and
work experience. 20 C.F.R. § 404.1520(d). If the impairment is not equivalent to those listed in
Appendix 1, the SSA makes a finding about that person's "residual functional capacity" based on
the case record to determine if that person can do their past relevant work or if they can "adjust to
other work." 20 C.F.R. § 404.1520(e).
                                                  13
regulations, the ALJ concluded that Plaintiff's conditions were not severe enough to equal an

impairment from Appendix 1. See id.

       Next, the ALJ concluded that Plaintiff "has the residual functional capacity to perform

light work as defined in 20 C.F.R. 404.1567(b) and 416.967(b)," provided the work "does not

require rapid rotation of the neck or overhead work." See id. at 24. "Such work can be performed

either sitting or standing, and thus allows a worker to alternate between those positions every 30

minutes without stopping work or leaving a worksite." See id. In reaching this conclusion, the

ALJ assessed Plaintiff's statements about her pain and found them to be unreliable. See id. at 24-

25. Although Plaintiff's impairments could reasonably be expected to produce her pain or

symptoms, the record did not support Plaintiff's statements about the intensity, persistence, and

limiting effects of her symptoms. See id. Rather, the medical records showed that Plaintiff

received only conservative care for her impairments, and the adopted residual functional capacity

accommodated her limitations. See id. at 25.

       Likewise, the ALJ gave little weight to the Medical Source Statements. The 2015

Statement was incomplete, unsigned, and contained "primarily . . . checked-off responses without

any detailed medical evidence." See id. at 29. For example, the ALJ noted that although Dr.

Sommer wrote that an MRI showed worsening degenerative spondylosis and neural foraminal

narrowing, he did not provide the date of that MRI, and Plaintiff's treatment records "do not show

that she received more than conservative care for her [spinal issues] . . ., or that her limitations

resulting from those problems would reasonably preclude work within the residual functional

capacity adopted here." See id. at 29-30. The ALJ found the 2016 Statement unpersuasive

because it was not accompanied by medical evidence or the result of a functional capacity

evaluation. See id. at 30. Similarly, the ALJ did not give great weight to the March 2015 opinion

                                                  14
of the state psychological consultant M. Totin because the medical records show that Plaintiff

received routine care for her mental health impairments. See id.

        At the same time, the ALJ found that Plaintiff's medical records did support a limitation

on working overhead. See id. Considering this limitation, the ALJ found that "the residual

functional capacity accommodates [Plaintiff's] impairments by providing for work at a light level

of exertion that does not require rapid rotation of the neck or overhead work," and "can be

performed either sitting or standing, and thus allows a worker to alternate between those positions

every 30 minutes . . . ." See id. at 24, 30.

        At step four, the ALJ concluded that Plaintiff cannot do any of her past relevant work

because the demands of her prior jobs exceed her residual functional capacity. See id. at 30-31.

However, the ALJ noted that the transferability of job skills is not material in Plaintiff's case

because the record shows that Plaintiff can do unskilled, light work. See 20 C.F.R. § 404, Subpt.

P, App. 2 (stating that although the SSA should consider the transferability of a person's job skills

in certain cases where a person's past work is skilled or semiskilled, the SSA may find that a

person is "not disabled" if that person can do unskilled work). Since Plaintiff has certain

limitations that impede her ability to perform the full range of light work, at step five the ALJ

asked a vocational expert to opine on whether jobs exist in the national economy for someone

with Plaintiff's limitations. See R. at 31. The vocational expert testified that such jobs do exist,

which include ticket taker, office helper, and laminator. See id. Based on this testimony and

considering Plaintiff's age, education, work experience, and residual functional capacity, the ALJ

concluded that Plaintiff could successfully adjust to other work that exists in significant numbers

in the national economy. See id. at 31-32. Accordingly, the ALJ held that Plaintiff is not disabled

and denied Plaintiff's request for SSI. See id. at 32.

                                                  15
B.     Analysis

       1. Standard of Review

       In reviewing a final decision by the Commissioner under 42 U.S.C. § 405, the Court does

not determine de novo whether a plaintiff is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3);

Wagner v. Sec'y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Court

must examine the Administrative Transcript to ascertain whether the correct legal standards were

applied, and whether the decision is supported by substantial evidence. See Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000); Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998). "Substantial

evidence" is evidence that amounts to "more than a mere scintilla," and it has been defined as

"such relevant evidence as a reasonable mind might accept as adequate to support a conclusion."

Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citation omitted). If supported by

substantial evidence, the Commissioner's finding must be sustained "even where substantial

evidence may support the plaintiff's position and despite that the court's independent analysis of

the evidence may differ from the [Commissioner's]." Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992) (citing Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982)) (other citations

omitted). In other words, this Court must afford the Commissioner's determination considerable

deference, and may not substitute "its own judgment for that of the [Commissioner], even if it

might justifiably have reached a different result upon a de novo review." Valente v. Sec'y of

Health and Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       2. The ALJ Properly Assigned Little Weight to Plaintiff's Statements

       "The ALJ has discretion to evaluate the credibility of a claimant and to arrive at an

independent judgment, in light of medical findings and other evidence, regarding the true extent

of the pain alleged by the claimant." Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979). The

                                                 16
regulations set out a two-step process for assessing a claimant's statements about pain and other

limitations:

               At the first step, the ALJ must decide whether the claimant suffers
               from a medically determinable impairment that could reasonably be
               expected to produce the symptoms alleged. . . . If the claimant does
               suffer from such an impairment, at the second step, the ALJ must
               consider "the extent to which [the claimant's] symptoms can
               reasonably be accepted as consistent with the objective medical
               evidence and other evidence" of record. . . . The ALJ must consider
               "[s]tatements [the claimant] or others make about [his]
               impairment(s), [his] restrictions, [his] daily activities, [his] efforts
               to work, or any other relevant statements [he] makes to medical
               sources during the course of examination or treatment, or to [the
               agency] during interviews, on applications, in letters, and in
               testimony in [its] administrative proceedings."

Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (quotations and citations omitted).

        If a plaintiff's testimony concerning the intensity, persistence or functional limitations

associated with his impairments is not fully supported by clinical evidence, the ALJ must

consider additional factors, including the following: (1) daily activities; (2) location, duration,

frequency, and intensity of any symptoms; (3) precipitating and aggravating factors; (4) type,

dosage, effectiveness and side effects of any medications taken; (5) other treatment received; and

(6) other measures taken to relieve symptoms. 20 C.F.R. § 416.929(c)(3)(i)-(vi). The issue is not

whether the clinical and objective findings are consistent with an inability to perform all

substantial activity, but whether the plaintiff's statements about the intensity, persistence, or

functionally limiting effects of his symptoms are consistent with the objective medical and other

evidence. See SSR 16-3p, Policy Interpretation Ruling Titles II and XVI: Evaluation of

Symptoms in Disability Claims, 2017 WL 5180304, *2 (Soc. Sec. Admin. Oct. 25, 2017). One

strong indication of credibility of an individual's statements is their consistency, both internally

and with other information in the record. Id. at *5.

                                                  17
       "After considering plaintiff's subjective testimony, the objective medical evidence, and

any other factors deemed relevant, the ALJ may accept or reject claimant's subjective testimony."

Saxon v. Astrue, 781 F. Supp. 2d 92, 105 (N.D.N.Y. 2011) (citing, inter alia, 20 C.F.R. §§

404.1529(c)(4), 416.929(c)(4)). An ALJ rejecting subjective testimony "'must do so explicitly

and with sufficient specificity to enable the Court to decide whether there are legitimate reasons

for the ALJ's disbelief and whether his decision is supported by substantial evidence.'" Melchior

v. Apfel, 15 F. Supp. 2d 215, 219 (N.D.N.Y. 1998) (quoting Brandon v. Bowen, 666 F. Supp. 604,

608 (S.D.N.Y. 1987)).

       Here, the ALJ identified Plaintiff's severe impairments and concluded that these

impairments could reasonably be expected to cause the symptoms that she alleges. See R. at 21,

24; Genier, 606 F.3d at 49. However, the ALJ found that Plaintiff's statements about the

intensity, persistence, and limiting effects of her symptoms were not entirely consistent with the

other evidence in the record. See R. at 24-25. The ALJ properly considered the Section

416.929(c)(3)(i)-(vi) factors to reach this conclusion. The ALJ compared Plaintiff's medical

records to the statements she made in her disability report, brief to the SSA, and testimony before

the ALJ. See id. The ALJ found that Plaintiff received no more than conservative care for the

degenerative disc disease of her cervical spine, joint disease in her shoulders, right shoulder

impingement, lower back pain, and fibromyalgia, and concluded that none of these issues

persisted at a level of severity that would reasonably preclude work within the residual functional

capacity. See id. Plaintiff's own statements support this finding. See id. at 188-95 (claiming that

she can stand or walk for about an hour on a good day, sitting is "not really a problem," and she

cannot turn her neck "too far"). Thus, the ALJ properly determined that Plaintiff's complaints

about the severity of her pain were not credible. See SSR 16-3p, 2017 WL 5180304, *2.

                                                 18
       3. The ALJ Properly Assigned Little Weight to the Medical Source Statements

       The treating physician rule states that "the opinion of a claimant's treating physician as to

the nature and severity of the impairment is given 'controlling weight' so long as it 'is

well-supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] case record.'" Burgess v. Astrue, 537 F.3d

117, 128 (2d Cir. 2008). When an ALJ refuses to assign a treating physician's opinion controlling

weight, a number of factors must be considered to determine the appropriate weight to assign,

including: (i) the frequency of the examination and the length, nature and extent of the treatment

relationship; (ii) the evidence in support of the treating physician's opinion; (iii) the consistency

of the opinion with the record as a whole; (iv) whether the opinion is from a specialist; and (v)

other factors brought to the Social Security Administration's attention that tend to support or

contradict the opinion. See 20 C.F.R. § 404.1527(c). After accounting for these factors, "the ALJ

must 'comprehensively set forth [her] reasons for the weight assigned to a treating physician's

opinion.'" Burgess, 537 F.3d at 129 (internal quotation marks and citation omitted). "Failure to

provide such 'good reasons' for not crediting the opinion of a claimant's treating physician is a

ground for remand." Id. at 129-30 (internal quotation marks and citation omitted).

       The ALJ comprehensively set forth her reasons for the little weight she assigned to Dr.

Sommer's Medical Source Statements. As the ALJ noted, the Medical Source Statements were

not based on an examination, were supported by little evidence, and were inconsistent with the

record. See 20 C.F.R. § 404.1527(c). The original 2015 Statement was incomplete, unsigned,

and contained merely "checked-off responses without any detailed medical evidence." See R. at

29. Likewise, the 2016 Statement's conclusions that Plaintiff had very limited reaching abilities

was not accompanied by detailed medical evidence and not the result of a functional capacity

                                                  19
evaluation. See id. at 30, 556. Finally, the ALJ reasoned that the Medical Source Statements

were contradicted by substantial evidence in Plaintiff's medical records, as the medical records

suggest that Plaintiff's back pain has been under control, and her issues are not severely

progressing. See id. at 25 (noting that Plaintiff never received a spinal block or spinal fusion); id.

at 25, 29-30 (citing records that found "no intensity change in the claimant's spinal cord," and in

which Plaintiff "denied any numbness or weakness in her hands"); id. at 26 (citing an MRI that

showed some slightly worsened issues but found Plaintiff's lumbar spine to be unremarkable); id.

at 26-27 (discussing how Plaintiff informed Dr. Sommer that she was working in her garden); id.

at 26 (discussing an MRI that showed little change in Plaintiff's cervical spine since April 2015).

Since the Medical Source Statements contradict all the other evidence in the record, the decision

to assign little weight to the Medical Source Statements was not improper.

       4. The Decision Applied the Correct Legal Standards and is Supported by Substantial

       Evidence

       Upon reviewing the ALJ's decision, the Court finds that the ALJ applied the correct legal

standards and the ALJ's determination is supported by substantial evidence. See Shaw, 221 F.3d

at 131. As such, the Commissioner's finding of not disabled must be sustained. See Rosado, 805

F. Supp. at 153.

       First, Plaintiff's work history supports the ALJ's determination that Plaintiff has not

engaged in substantial gainful work activity since she applied for disability. See R. at 30, 41-42,

198, 211. Next, the record supports the ALJ's conclusion that Plaintiff had severe impairments,

specifically: degenerative disc disease of the cervical spine, chronic low back pain, degenerative

joint disease of the shoulders, right rotator cuff impingement, and fibromyalgia. See id. at 21.

Severe impairments are those impairments which cause more than minimal functional limitations

                                                  20
and persist for a continuous period of at least twelve months. See 20 C.F.R. §§

404.1520(a)(4)(ii), 404.1521, 416.920(a)(4)(ii), and 416.921. The extensive medical records,

including images of Plaintiff's spine from March 2013, January 2014, February 2015, April 2015,

and February 2016, support the ALJ's conclusion that these impairments were severe. See R. at

252-53, 255, 295, 335, 430-31.

       At the same time, the ALJ properly concluded that these impairments do not rise to the

severity of the impairments listed in Appendix 1, which render a person disabled per se,

regardless of their age, education, or work experience. See 20 C.F.R. § 404.1520(d). Section

1.00 of Appendix 1 defines a musculoskeletal system impairment as something that causes an

extreme limitation on the ability to walk, which prevents individuals from carrying out activities

of daily living. 20 C.F.R. § 404, Subpt. P, App. 1 at 1.00(B)(2). Similarly, Section 11.00 defines

neurological impairment as something that causes an extreme limitation on a person's ability to

stand up from a seated position, balance while walking or standing, or use their upper extremities.

Id. at 11.00(D)(2). Plaintiff's ailments have not extremely limited her in this way, as she received

only "conservative care for her chronic low back pain," was able to treat her symptoms with

physical therapy and anti-inflammatory medication, and possibly visited a chiropractor and pain

management specialist. See R. at 25, 263-64, 321, 323. Although Plaintiff told the ALJ that she

used a wheelchair or crutches in the past, none of her medical records indicate that Plaintiff ever

required an assistive device to walk. See id. at 27. Plaintiff even reported to Dr. Sommer that she

was able to work in her garden. See id. at 325. As such, her physical conditions are not as severe

as the impairments listed in Appendix 1.

       Additionally, the Court finds that the ALJ properly evaluated Plaintiff's mental

impairments under Paragraph B criteria and determined that Plaintiff had only a mild limitation in

                                                 21
each of these areas. See id. at 22-23. The Paragraph B criteria evaluate how a person's mental

disorder limits their functioning in a work setting by considering an individual's ability to: (1)

understand, remember, or apply information; (2) interact with others; (3) concentrate, persist, or

maintain pace; and (4) adapt or manage oneself. See 20 C.F.R. § 404, Subpt. P, App. 1 at

12.00(E). Plaintiff has no more than a mild limitation on her ability to understand, remember, or

apply information, as she had obtained a driver's license in the past and reported that she could

handle money. See R. at 191. As to the second element, Plaintiff does not have a problem getting

along with others, spends time her roommate daily and her neighbor about once a week, and has

good friends who are "helpful." See id. at 192, 325. Regarding the third consideration, Plaintiff

can pay bills, count change, and handle a savings account. See id. at 191. Additionally, she has

been successfully treating her anxiety, which exacerbates her other issues. See id. at 325, 380,

551. Finally, Plaintiff lives with a roommate, can feed herself, sit, use her hands, and do laundry

on a good day, so the record indicates no more than a mild limitation on her ability to adapt or

manage herself. See id. at 189-93. Thus, the record supports the ALJ's conclusions that Plaintiff's

mental impairments are not severe.

       The record also supports the ALJ's conclusion that Plaintiff's other impairments did not

persist at a severe level for a continuous 12-month period. See id. at 305-08, 531-32 (indicating

that Plaintiff's gastrointestinal issues were under control by March 2015 and on July 7, 2016

Plaintiff was no longer in pain); id. at 256, 297-99 (reporting a knee injury from November 2013

that was healed by December 2013); id. at 257-59, 267-72, 327-34, 479-80, 504-23 (recording

several isolated visits to the hospital for physical assaults, a four-wheeler accident, a reaction to

an antibiotic, and dog bite from which Plaintiff recovered).




                                                  22
       Next, the ALJ properly found that Plaintiff has a residual functional capacity to perform

light work. The residual functional capacity is based on "all of the relevant medical and other

evidence" including "statements about what [the applicant] can still do that have been provided by

medical sources," and "descriptions and observations" about the applicant's limitations from the

impairments and symptoms (such as pain) provided by the applicant, her family, neighbors,

friends, or other persons. 20 C.F.R. § 404.1545(a)(3). The ALJ reviewed Plaintiff's medical

history of degenerative disc disease of the cervical spine, degenerative joint disease of the

shoulders, right shoulder impingement, chronic low back pain, and fibromyalgia, and concluded

that with these impairments, Plaintiff could perform work that demands a light level of exertion

and does not require rapid rotation of the neck or overhead work. See R. at 25. This conclusion

is supported by Plaintiff's medical records, which show that pain medications were helping with

her neck, back, and shoulder pain, see id. at 244-49, 338, 378-80, 487 (discussing treatments that

alleviate plaintiff's pain), and Plaintiff's own statements to her doctors, see id. at 297, 325

(denying weakness in hands or dropping objects and informing Dr. Sommer that she was working

in her garden despite her pain).

       Finally, the ALJ's determination that Plaintiff cannot do her past relevant work but other

work exists in significant numbers in the national economy that accommodates Plaintiff's residual

functional capacity is supported by substantial evidence. The ALJ properly reviewed Plaintiff's

residual functional capacity in conjunction with the Medical-Vocational Guidelines. See id. at

31-32; 20 C.F.R. § 404, Subpt. P, App. P. The ALJ also considered testimony from a vocational

expert, who based his testimony on his experience as a job developer, published research on

"sit/stand jobs," the Department of Labor and Employment Quarterly, and the Dictionary of

Occupational Titles. See id. at 31-32, 68-69. In fact, the ALJ specifically noted that the jobs

                                                   23
offered by the vocational expert could "be performed either sitting or standing," which allow

Plaintiff to "alternate between those positions every 30 minutes without stopping work . . . ." See

id. at 24. Therefore, the ALJ's conclusion that jobs existed that she could perform is supported by

substantial evidence in the record.

       Accordingly, the Court finds that the ALJ applied the correct law to determine that

Plaintiff was not disabled and that her decision is supported by substantial evidence.

       5. New Evidence

       Upon judicial review of a denial of social security benefits, a district court may remand a

case to the Commissioner to consider additional evidence that was not included as part of the

original administrative proceedings. See 42 U.S.C. § 405(g) (sentence six) ("The court . . . may at

any time order additional evidence to be taken before the Commissioner of Social Security, but

only upon a showing that there is new evidence which is material and that there is good cause for

the failure to incorporate such evidence into the record in a prior proceeding . . ."). This type of

remand, commonly referred to as a "sentence six remand," is only appropriate if a plaintiff can

show that the evidence is (1) new and not cumulative of what is already in the record; (2) material

in that it is relevant to the claimant's condition during the time period for which benefits were

denied and there is a reasonable possibility that the new evidence would have influenced the

Commissioner to decide the disability determination differently; and (3) good cause has been

shown for failing to present the evidence earlier. Lisa v. Sec'y of Dep't of Health and Human

Servs., 940 F.2d 40, 43 (2d Cir. 1991); Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir. 1988).

       Plaintiff has submitted a report from a new MRI of her right knee that was taken on March

13, 2017, and asks the Court to excuse her lack of organization because "it's been so very

difficult, due to anxiety, to complete this in a more organized matter." See Dkt. No. 15 at 3; Dkt.

                                                  24
No. 15-1 at 2. The Commissioner responds that the Court should not consider this new evidence

because Plaintiff has not shown good cause for failing to present the evidence earlier and because

she has not established a "reasonable possibility that the new evidence would have influenced the

Commissioner to decide the disability determination differently." See Dkt. No. 19 at 26-28.

       The Court agrees with the Commissioner and finds that Plaintiff has not provided good

cause for failing to present this evidence to the SSA Appeals Council. "To show good cause, [the

plaintiff] must adequately explain her failure to incorporate the proffered evidence into the

administrative record." Lisa, 940 F.2d at 45. Although the new MRI occurred twelve days after

the ALJ issued her decision on March 1, 2017, the SSA Appeals Council did not deny Plaintiff's

request for review until November 3, 2017. See R. at 1. Plaintiff could have submitted this new

MRI to the SSA Appeals Council for review but cites her anxiety as the reason she did not do so.

However, the medical records show that Plaintiff's anxiety was successfully being treated by

medication, and the ALJ concluded that her anxiety did not severely impair Plaintiff's ability to

function. See id. at 325-26, 338, 380, 551. Since this new MRI existed before the SSA Appeals

Council made its decision, Plaintiff has not established good cause for failing to present it until

now.

       Even if Plaintiff had good cause, she has not shown that the new MRI is "material in that

it is relevant to the claimant's condition during the time period for which benefits were denied and

there is a reasonable possibility that the new evidence would have influenced the Commissioner

to decide the disability determination differently." See Lisa, 940 F.2d at 43. Unlike in cases that

are remanded pursuant to sentence six, the new MRI does not reveal an impairment that is

substantially more severe than anything previously diagnosed. See id. at 44 (remanding to the

Commissioner for consideration of new medical reports that contained a new diagnosis and "shed

                                                  25
considerable new light on the seriousness of [the claimant's] condition"); Teneyck v. Colvin, No.

1:12-CV-0308, 2014 WL 975597, *7-8 (N.D.N.Y. Mar. 12, 2014) (remanding for consideration

of a new medical report that found psychiatric and cognitive problems and "several serious

compulsions" where an ALJ had found that Plaintiff's statements about these issues were not

credible). Before reaching a determination, the ALJ reviewed Plaintiff's medical records, which

included several visits to the doctor for knee pain, and concluded that Plaintiff did not have a

severe impairment of the knee. See R. at 21. The new MRI shows small joint effusion (a.k.a.

swelling), a meniscus tear with degenerative change (usually resolved by physical therapy and

rest), and a small cyst on the tibia, but did not reveal any tears of the ACL, PCL, or collateral

ligament. See Dkt. No. 15-1 at 1-2. None of these issues are substantially more severe than

anything previously diagnosed. Therefore, the Court finds that this new MRI would not have

changed the Commissioner's decision about Plaintiff's disability determination.

       "[C]laimants ordinarily should have but one opportunity to prove entitlement to benefits,

otherwise disability administrative proceedings would be an unending merry-go-round with no

finality to administrative and judicial determinations." Tirado, 842 F.2d at 596. Plaintiff has not

provided good cause for failing to present the new MRI earlier, and has not shown that there is a

reasonable possibility that the new evidence would have influenced the Commissioner to decide

differently. Accordingly, the Court holds that the new MRI does not require remand.

                                        IV. CONCLUSION

       After careful review of the record, the parties' submissions, and the applicable law, the

Court hereby

       ORDERS that the Commissioner's decision denying disability insurance benefits and

supplemental security income is AFFIRMED; and the Court further

                                                  26
       ORDERS that the Clerk of the Court shall enter judgment in the Commissioner's favor

and close this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: January 25, 2019
       Albany, New York




                                                27
